Citation Nr: 1111954	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-22 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for heart disease, to include coronary artery disease, secondary to herbicide exposure.

2.  Entitlement to service connection for a low back disability, claimed as arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970, with subsequent National Guard service and active duty from November 2003 to April 2004.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.

The issue of entitlement to service connection for a low back disability, claimed as arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam.  

2.  The Veteran has coronary artery disease that has been manifest to a degree of 10 percent or more since service.  


CONCLUSION OF LAW

Coronary artery disease may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  If a veteran was exposed to an herbicide agent during active service, ischemic heart disease (including coronary artery disease) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  See also 75 Fed. Reg. 14,391 (Aug. 31, 2010).

In this case, the Veteran served in the Republic of Vietnam during the Vietnam era and therefore exposure to herbicide is presumed.  Private medical records show that in August 1995 the Veteran underwent cardiac catheterization and coronary arteriography.  The final pertinent diagnosis was single vessel coronary artery disease with total occlusion of proximal right coronary artery.  A June 2009 VA outpatient treatment report provides a pertinent assessment of coronary artery disease without symptoms.  

In light of the foregoing, the Board finds that service connection for coronary artery disease, due to exposure to herbicide, is warranted.  In so finding, the Board notes that the fact that the Veteran's coronary artery disease required surgery clearly shows that since separation it warranted at least a 10 percent evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).  In addition, the Board notes that there is no evidence to rebut the presumption of service connection.  38 C.F.R. § 3.307(d).


ORDER

Service connection for coronary artery disease, secondary to herbicide exposure, is granted.


REMAND

During a December 2008 hearing, the Veteran testified that he hurt his back while carrying very heavy loads in Vietnam.  He also testified that when he was in Kyrgyzstan (while on deployment from November 2003 to February 2004), he had very slippery boots and as a result often slipped and fell on ice.  He asserts that as a result he hurt his back and had back pain.  He once went to the Japanese hospital for back treatment and was found to have pneumonia.  The doctors were more concerned about the pneumonia and did not say anything about his back.  

In a November 2008 letter, a member of the Kentucky Air National Guard who was deployed and served with the Veteran at Ganci Air Base in Kyrgyzstan states that the walking conditions there were treacherous.  The writer states that he was issued a new pair of boots upon deploying which allowed him to walk without slipping.  The Veteran wore boots from a previous deployment and could barely stand up, let alone walk.  The writer states that he saw the Veteran slip and fall numerous times and sometimes the Veteran would use his shoulder to get across a clearing.  The Veteran complained of back pains throughout their deployment.  

In addition, a February 2003 service treatment record reflects that the Veteran had been treated for pneumonia earlier that month.  A VA outpatient treatment report dated in April 2004, shortly after the Veteran returned from Kyrgyzstan, reflects that the Veteran complained of chronic back pain.  These records also tend to corroborate the Veteran's history.  

The Veteran is competent to testify as to the onset of his back pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Further, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation constitutes evidence that "indicates" that a current disability "may be associated" with military service, or, in this case, a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, in this case the Veteran's testimony that he has had back pain since often falling on ice in Kyrgyzstan warrants a VA examination to determine whether his current low back complaints are related to injuries incurred during the falls.  

The Board also notes that in March 2007, the Veteran reported being off work from March to June 1, 2007, due to a back injury.  A March 2007 VA MRI report provides that the Veteran complained of low back pain after a motor vehicle accident and needed an MRI per the St. Catherine emergency room.  The impression was no evidence of acute compression fracture, tiny central protrusion with superimposed annular tear at T12-L1, and broad disk-osteophyte complex with a superimposed central extrusion at L5-S1 resulting in bilateral neural foraminal narrowing greater on the right.  A July 2008 VA outpatient treatment record reflects that the Veteran had a history of chronic low back pain that was well controlled on current medications.  An August 2008 VA outpatient treatment report notes pertinent significant history of low back pain and osteoarthritis of the lumbar and cervical spine.  During a June 2009 VA outpatient appointment, the Veteran complained of back pain since falling on ice in Kurdistan (sic).  

The foregoing records reflect that the Veteran has low back pain that warrants treatment, but provide no consensus as to his actual diagnosis.  Thus, an evaluation for current findings and a diagnosis would be helpful to the proper adjudication of his claim.  In this regard, a January 2009 VA outpatient treatment report notes that a C&P examination was pending.  However, such an examination does not appear to have been conducted.  In addition, medical records from the St. Catherine emergency room would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain from St. Catherine Hospital all treatment records pertaining to the Veteran, including those related to a motor vehicle accident in March 2007.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of all low back disability.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that described above), the Veteran's own contentions, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine: (1) whether it is at least as likely as not (50 percent or more likelihood) that any current low back disability was incurred as a result of carrying heavy loads in Vietnam, and (2) whether it is at least as likely as not (50 percent or more likelihood) that any current low back disability was incurred as a result of injuries from often falling on ice in Kyrgyzstan.  The examiner is requested to provide a rationale for the opinions expressed.  

3.  Then, readjudicate the Veteran's claim for service connection for a low back disability, claimed as arthritis.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


